Citation Nr: 1609479	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-24 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.  

2.  Entitlement to service connection for a right thumb disorder.  


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of arthritis of the right wrist and thumb.  

2.  The Veteran sustained an injury of the right hand in service in February 1961. 

3.  The Veteran did not experience chronic symptoms of right hand, wrist, or thumb disability, including arthritis, during service. 

4.  The Veteran did not experience continuous symptoms of right hand, wrist, or thumb disability, including arthritis, after service. 

5.  Symptoms of arthritis of the right hand, wrist, and thumb did not manifest to a compensable degree within a year of service separation.  

6.  Arthritic changes of the right wrist and hand are not related to service, including the February 1961 injury in service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right thumb disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a January 2012 letter that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA medical examination and opinion in May 2012 for the disorders on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disorders on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection - Disorders of the Right Wrist and Thumb

The Veteran contends that service connection for disorders of the right wrist and thumb is warranted as a result of injuries sustained to these joints during service.  He asserts he sustained injuries to the right wrist and thumb as a result of a fall in service, resulting in current disorders of the same.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the present case, the Veteran has current diagnoses of osteoarthritis or arthritic changes of the hands and feet.  Arthritis is recognized by VA as a "chronic disease."  See 38 C.F.R. § 3.309(a) (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with arthritis, this presumption is applicable to the pending appeal.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Based on a review of all the evidence, lay and medical, the Board finds that the Veteran sustained an injury of the right hand in service in February 1961, but did not experience chronic symptoms of right hand, wrist, or thumb disability, including arthritis, during service.  Service treatment records show that in February 1961 the Veteran sought treatment for pain of the right forearm, wrist, and hand, which the examiner indicated was caused by an injury.  A February 1961 X-ray of the right arm and wrist was negative for fracture or other abnormality.  The Veteran was given a navicular cast to be worn for three weeks.  Consistent with this evidence of treatment is an undated photograph of the Veteran with a cast on the right wrist.  

The weight of the evidence shows no chronic symptoms for the rest of the Veteran's service March 1961 to service separation in May 1964.  The contemporaneous service treatment records show a scheduled follow up to remove the cast, with no other complaints or findings noted for the rest of service.  At the service separation examination in March 1964, contemporaneous to service, the Veteran denied any relevant symptoms or recurring problems of the right wrist or thumb, and examination at service separation revealed no abnormalities or reported disabilities.  Thus, while the Veteran did report an episode of pain of the right wrist and hand during service, and the right wrist and hand were placed in a cast during service, he did not seek follow-up treatment for such a disorder during the remainder of service, and no abnormalities of the right upper extremity were noted on physical examination for service separation.  

The weight of the lay and medical evidence further shows that the Veteran did not experience continuous symptoms of right hand, wrist, or thumb disability, including arthritis, after service, including that symptoms of arthritis of the right hand, wrist, and thumb did not manifest to a compensable degree within a year of service separation.  In the context of the Veteran denying symptoms at service separation, and clinical examination at service separation being normal, the record shows post-service treatment for disorders of the right wrist or hand beginning many years after service separation in about 2002, when arthritis of the right wrist was diagnosed by a private physician.    

While the Veteran has contended that he has had continuous symptoms related to a disability of the right wrist and hand since service, such recent assertion is inconsistent with, and outweighed by, the other, more contemporaneous lay and medical evidence of record.  Post-service treatment records show no symptoms or treatment for many years after service.  The Veteran filed a non-service-connected pension claim in June 2004; at that time, however, he did not report any disorders or symptoms related to the right wrist or thumb.  This 2004 claim establishes that the Veteran was aware of the VA compensation and pension process, but apparently did not consider any current disabilities of the right wrist or thumb, if present at that time, to be related to service.  

The first evidence of complaints or symptoms pertaining to the right upper extremity dates to 2002, many years after service.  Private treatment records show complaints and treatment for various pain and orthopedic and other medical conditions prior to 2002, including arthritis, without complaints or history of right wrist or thumb symptoms.  The Veteran reported pain and limitation of motion of the right wrist and thumb, when arthritis was suspected.  Accordingly, the weight of the lay and medical evidence of record is against finding that the Veteran had continuous symptoms of right wrist or thumb disorders since service or that symptoms of the right wrist or thumb, to include arthritis, manifested to a compensable degree within one year of service separation; therefore, the criteria for presumptive service connection for arthritis of the wrist or hand, under 38 C.F.R. § 3.303(b) based on chronic symptoms in service, continuous symptoms since service, or manifestation of symptoms to compensable degree within one year of service separation are not met.  

The Board next finds that the weight of the lay and medical evidence of record establishes that the current arthritic changes of the right wrist and hand are not otherwise etiologically related to service.  According to the May 2012 examination report, a VA examiner opined that it was less likely than not a current diagnosis of arthritis of the right wrist and hand was related to any in-service disease or injury.  The examiner based this opinion on a finding of a 40-plus year gap between the in-service injury to the right wrist and the current diagnosis of arthritis of the right wrist and hand.  The examiner also noted that in-service X-rays of the right wrist were negative for fracture.  

The Board finds this report to be highly probative with respect to service connection for arthritis of the right wrist and hand, as it is based on objective findings as shown by the record, and provided a rationale for the opinion given.  Therefore, the Board finds that the May 2012 VA examination report provides competent, credible, and probative evidence that shows that the currently-diagnosed arthritis of the right wrist and hand are not etiologically related to service. 

Insomuch as the Veteran asserts that the arthritic changes of the right wrist and hand are directly related to service, the Board finds, under the facts of this case that include no chronic symptoms of the wrist or hand in service or for years after service, the Veteran is not competent to relate current arthritic changes to active service.  The Veteran is competent to describe current symptoms or an in-service injury, symptoms, treatment, rehabilitation, and even a diagnosis related to him by a doctor, of one was in fact related to him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As a lay person, the Veteran is competent to relate and injury, treatment, and some symptoms that may be associated with arthritis, such as pain and joint stiffness, but under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms since service, does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of degenerative joint disease (arthritis) or relate the currently diagnosed arthritis (diagnosed decades after service) to the February 1961 injury during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober,  10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Diagnosing degenerative joint disease, as well as offering an opinion as to etiology involves complex medical questions, involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain and stiffness.  "Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision) (citing Webster's Desk Dictionary 501 (1986)).  Degenerative joint disease is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes). 

In addition to having multiple causes, even the observable symptoms of pain and joint stiffness overlap with other disorders.  To differentiate pain and stiffness attributable to arthritis from pain and stiffness due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and stiffness.  See also 38 C.F.R. § 4.58 (arthritis due to strain affecting lower extremity joints, other than joints for service-connected amputation or leg shortening, will not be considered as service connected, and the joints will have to be evaluated (medically examined)).  The Veteran is not shown to have such knowledge, training, or experience, as discussed above.  The Veteran has also not claimed he is reporting an expert medical (nexus) opinion as told to him.   

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the current arthritic changes of the right wrist and hand were not incurred in service, and are not otherwise related to service, and 

do not meet the criteria to be presumed to be related to service.  There is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the claims.  As such, service connection for disabilities of the right wrist and thumb are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a right wrist disability is denied.  

Service connection for a right thumb disability is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


